 



Exhibit 10.19.2
AMENDMENT NO. 2 TO LICENSE AGREEMENT
     This Amendment No. 2 (“Amendment No. 2”) amends that certain License
Agreement effective March 28, 2002, entered into by and between Maxygen, Inc.
(“MUS”) and Codexis, Inc. (“Codexis”), as amended by Amendment No. 1 to License
Agreement effective September 13, 2002 (as amended, the “Agreement”), and shall
be effective as of October 1, 2002. MUS and Codexis hereby amend the Agreement
as follows:
1. Section 1.44 of the Agreement shall be amended to provide in its entirety, as
follows:
     1.44 “Separation Event” shall mean the earlier of (i) four (4) years after
the Amendment Date, and (ii) the date upon which a Change of Control of Codexis
occurs.
2. Article 1 is amended by the addition of the following new definition:
     1.59 “Change of Control of Codexis” means (i) a dissolution or liquidation
of Codexis; (ii) a sale of all or substantially all the assets of Codexis,
(iii) any consolidation or merger of Codexis with or into any other corporation
or other entity or person, or any other corporate reorganization, in which the
stockholders of Codexis immediately prior to such consolidation, merger or
reorganization, own less than fifty percent (50%) of the Company’s voting power
immediately after such consolidation, merger or reorganization, excluding any
consolidation, merger or reorganization effected exclusively to change the
domicile of Codexis, or (iv) acquisition by any person, entity or group within
the meaning of Section 13(d) or 14(d) of the Exchange Act, or any comparable
successor provisions (other than MUS, CMEA Ventures Life Sciences 2000, L.P.,
Chevron Technology Ventures, LLC, Pequot Private Equity Fund III, L.P. and their
respective Affiliates (collectively, the “Current Stockholders”, or any group
including any Current Stockholder that does not include, within the reasonable
discretion of Maxygen, a competitor of Codexis) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company such that after the
acquisition the person, entity or group owns securities of Codexis representing
at least fifty percent (50%) of the combined voting power entitled to vote in
the election of directors.
3. Subsections 2.1.1(b)(i) and (ii) and 2.1.1(e)(i) and (ii) are amended to add
the words “in the Codexis Field” as the last words of each such clause.
4. As soon as practicable after the date hereof, an Amended and Restated License
Agreement will be prepared reflecting the amendments to the Agreement contained
in this Amendment No. 2 and the September 13, 2002 amendment to the Agreement,
without the need for any additional approval by the Board of Directors of
Codexis or any member thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, MUS and Codexis have executed this Amendment No. 2 to
License Agreement as of the first above written.

              MAXYGEN, INC.   CODEXIS, INC.
 
           
By:
  /s/ Russell J. Howard   By:   /s/ Alan Shaw
 
           
Name:
  Russell J. Howard   Name:   Alan Shaw
Title:
  Chief Executive Officer   Title:   President

2